—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 21, 1998 (People v Medina, 253 AD2d 830), affirming a judgment of the County Court, Suffolk County, rendered March 12, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). S. Miller, J. P., Krausman, McGinity and Luciano, JJ., concur.